[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2085

                        UNITED STATES,

                          Appellee,

                              v.

                    IAN ROSARIO MONTANEZ,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                            Before

                  Selya, Boudin and Lynch,
                      Circuit Judges.

   Michael A. Tucker on brief for appellant.

OCTOBER 12, 1999

          Per Curiam.  This appeal raises the following issue:
whether the district court erred in allowing appellant to
include in his plea agreement with the government a waiver of
his right to appeal his sentence.  With respect to any or all
other issues on appeal, defense counsel has filed his brief
pursuant to Anders v. California, 386 U.S. 738, 744 (1967); 1st
Cir. Loc. R. 46.6(4).  Defendant has not filed a separate
brief, although he was notified of his right to do so.
          We have conducted a full examination of the
proceedings, including review of the transcripts of the guilty
plea hearing and sentencing hearing, the plea agreement and the
presentence report.  On the basis of that thorough review, we
agree with defense counsel that there are no arguable appellate
issues as to defendant's conviction, plea and sentence.  The
undisputed facts amply support defendant's conviction of the
crimes charged.  The district court fully complied with the
requirements under Fed.R.Crim.P. 11 at the change of plea
hearing.  The government complied with the plea agreement.
Defendant received the statutory mandatory minimum sentences
for the offenses to which he pled guilty.
          For purposes of this appeal, we assume without
deciding that defendant's waiver of his right to appeal his
sentence is not enforceable.  We find, however, that the case
presents no meritorious issues for appeal.  Therefore,
counsel's motion to withdraw is granted, and appellant's
conviction and sentence are affirmed. See 1st Cir. Loc. R. 27(c)
(formerly Loc. R. 27.1).